Citation Nr: 1448692	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  13-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly pension based on the need for aid and attendance. 

2.  Entitlement to service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision.  Of note, the right knee condition had been previously denied in an August 2010 rating decision, but the Veteran submitted new evidence within a year of that decision.  In the 2012 decision on appeal, the RO did not consider the prior adjudication of the right knee final, such that new and material evidence was needed, but rather confirmed the prior denial on the merits.  For this reason, the Board will do so as well.

In May 2014, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

As noted below, the Milwaukee Pension Center issued a rating decision in December 2013 granting special monthly pension based on the need for aid and attendance, effective October 19, 2012.  It does not appear that the Veteran was ever notified of this determination, or that it has been effectuated (i.e., paid).  Therefore, this is REFERRED to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received to reopen service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2013 rating decision, the RO granted service connection for special monthly pension based on the need for aid and attendance, which represents a full grant of the issue on appeal.

2.  As entitlement to special monthly pension based on the need for aid and attendance has been established and implemented, there is no further "controversy" or "justiciable" issue remaining before the Board. 


CONCLUSION OF LAW

The claim of entitlement to special monthly pension based on the need for aid and attendance is dismissed for lack of subject matter jurisdiction.  38 U.S.C.A. §§ 1155, 7105(d)(5) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed to the Board a claim of entitlement to special monthly pension based on the need for aid and attendance.  In a December 2013 rating decision, the RO granted special monthly pension based on the need for aid and attendance, effective October 19, 2012.  It does not appear that the Veteran was ever notified of this determination, or that it has been effectuated (i.e., paid).  However, since the benefit sought was granted, this issue is dismissed without prejudice.  38 U.S.C.A. § 7105(d) (West 2002); see Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




	(CONTINUED ON NEXT PAGE)


ORDER

The appeal as to the issue of entitlement to special monthly pension based on the 
need for aid and attendance is dismissed.


REMAND

An April 2012 VA Form 21-4138 (Statement in Support of Claim) and testimony at the May 2014 Board hearing revealed the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) based on his bilateral knee disabilities.  As these records are potentially relevant to the claims on appeal, they should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from SSA copies of all medical records underlying a grant of disability benefits determination, if any, since 2004.  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

2.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


